Exhibit 10.21
10.21 Agreement for Sale of Commodity between Shandong Xiangrui Pharmacy
Co., Ltd. and Shanghai Suyan Trade Co., Ltd.
Party A: Shandong Xiangrui Pharmacy Co., Ltd.
Party B: Shanghai Suyan Trade Co., Ltd.

•  
General Information

  •  
Pursuant to the contract entered on February 22, 2010, Party B will buy corn
starch of 20 tons from Party A.

•  
Fees of the Commodity and Payment Arrangement

  •  
The total price will be RMB 544,000.
    •  
Party B shall pay when the goods are delivered.

•  
Delivery Date

  •  
This contract shall be effective until November 20, 2010

•  
Headlines of the articles omitted

  •  
Validity, Modification and Termination of Contract
    •  
Dispute Settlement
    •  
Breach of the Agreement
    •  
Miscellaneous

 

 